FINAL JUDGMENT AGAINST FAR WEST INSURANCE COMPANY
Musgrave, Judge:
Upon reading and considering the plaintiffs November 2, 2000 Motion For Entry of Judgment against Far West Insurance Company for additional custom duties owed plus interest, in accordance with the decision in Slip Op. 98-72 (June 3, 1998) finding Far West Insurance Company jointly and severally liable therefor it is hereby:
Ordered that judgment be, and it hereby is, entered in favor of The United States of America, against Far West Insurance Company, in the amount of $5,016.87, plus interest as provided in 19 U.S.C. § 580 and 28 U.S.C. § 1961.